IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 95-20817

                          Summary Calendar


Ashok Sheth,
                                            Plaintiff-Appellant,

                              versus
BW/IP International, Inc.,
John Donatiello, Don Segers,
Dan Sheehy, and Otto Rudinger,
                                            Defendants-Appellees.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (H-93-CV-4114)


                         October 18, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Ashok Sheth appeals the dismissal with prejudice of his

Title VII and ADEA claims.         We will uphold a dismissal with

prejudice where there is a clear record of delay by the plaintiff

and lesser sanctions would not serve the best interests of justice.

Price v. McGlathery, 792 F.2d 472, 474 (5th Cir. 1986).         The lower

court in this case tried to compel Sheth to attend depositions

before finding   that   Sheth’s   delay   could   only   be   remedied   by

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
dismissal.   The district court’s ruling is therefore within its

discretion and the judgment is AFFIRMED.




                                2